Mahoney, J. (dissenting).
It is clear that the contract sought to be enforced was oral and had as its purpose the purchase of realty. It is settled New York law "that an oral contract by two or more persons to purchase real estate for their joint benefit * * * involving no element of partnership, falls within the ban of the Statute of Frauds” (Rizika v Kowalsky, 207 Misc 254, 259-260, affd 285 App Div 1009; General Obligations Law, § 5-703, subd 1). Therefore, since the alleged agreement contemplated the purchase of realty through the vehicle of a corporation, it is unenforceable unless some note or memorandum evidencing the transaction and subscribed by the party to be charged exists. The trial court found none. I agree.
Neither the promoter’s agreement of December 31,1971, the promissory note, the assignment, the bank ledgers, the lease nor the deed, separately or collectively, contain any of the terms of the alleged oral agreement between the parties. The December, 1971 promoter’s agreement specifically recites that the agreement imposes no liability on the parties; the assignment by the parties of their right to purchase the bank to Amsterdam Commercial Corporation is void of any terms of contract between the parties; the lease between the National Commercial Bank and Trust Company and the new corporate owner, as well as the deed between the old and new owners of the structure, is silent as to any terms of an agreement between the parties. While these documents provide evidence from which the existence of some agreement between the parties may be inferred, the writings are wholly inadequate to satisfy the requirements of the Statute of Frauds. To do that, the instruments, separately or collectively, must evidence the terms of the agreement (Crabtree v Elizabeth Arden Sales Corp., 305 NY 48; Marks v Cowdin, 226 NY 138). The internal substantive matter of the documents relied upon by plaintiff is not connected in such a manner as to spell out an agreement that the parties were each to own one half the stock of the new corporate owners of the bank building. They fail to satisfy the Statute of Frauds (General Obligations Law, § 5-703, subd 1).
Next, the joint venture exception to the requirements of the Statute of Frauds is not available to plaintiff despite his complaint allegations and proof that he and defendant Vicinanzo were to jointly buy, operate, manage and share in the losses and profits of the realty operation. When individuals *412decide to conduct business through a corporation, as here, they cannot be joint venturers. The law will not permit those who deal with the public to be simultaneously joint venturers and stockholders, fiduciaries and nonfiduciaries, personally liable and not personally liable (Weisman v Awnair Corp. of Amer., 3 NY2d 444, 449; see, also, Carpenter v Weichert, 51 AD2d 817, 818). Since the parties herein clearly determined to carry out their plan in a corporate structure, they were not joint venturers.
Nor is the agreement sought to he enforced saved from statutory condemnation by part performance of the plaintiff. Oral agreements may be enforced in courts of equity when the part performance of one party so irremediably alters his position that the interposition of the requirements of the Statute of Frauds would work an injustice (Kolodziej v Kolodziej, 54 AD2d 228). However, the setting aside of the statutory requisites requires conduct "unequivocally referable” to the oral agreement (Burns v McCormick, 223 NY 230, 232). The conduct or performance relied upon as invocatory of the exception must be such that it alone, unaided by words of promise, is unintelligible except as the sole response to the promise sought to be enforced. An act which admits of explanation without reference to the oral contract is equivocal and fails to meet the standard of being "unequivocally referable”. If what is promised gives significance to what is done, it is not enough. What is done must supply the only key to what is promised (Burns v McCormick, supra; Woolley v Stewart, 222 NY 347, 351). Herein, the acts of plaintiff are equivocal since they are as reasonably related to an expectation of obtaining a minority interest in the newly created corporation or to any expectation of compensation as they are to the alleged oral promise of defendant to convey 50% of the stock of the new corporation to plaintiff. Since plaintiff’s conduct admits of explanation, it cannot qualify as part performance foreclosing the application of the Statute of Frauds.
The judgment dismissing the complaint should be affirmed.
Koreman, P. J., Sweeney and Larkin, JJ., concur with Kane, J.; Mahoney, J., dissents and votes to affirm in a separate opinion.
Judgment reversed, on the law and the facts, and a new trial ordered, without costs.